Mr. Justice Thompson, dissenting : This district, in my opinion, is compact as that term is used in describing high school districts, (People v. Patterson, 305 Ill. 541,) and it comprises less territory than many high school districts heretofore approved by this court. There are but fifty-six sections of land within its boundaries. Excepting the eight sections extending south into Schuyler county, Vermont (the school site) is substantially equidistant from the east and west and the north and south boundaries. The unincorporated hamlet of Ray is eight miles from Vermont, and is ten miles from Rushville, the next nearest high school site. If the children of Ray are to have high school privileges Vermont is best located to furnish them. It is nearest in distance, the roads are good and the railroad accommodations are reasonably convenient. Children from the Ray neighborhood have attended high school in Vermont for many years. Every school day there is a passenger train leaving Ray for Vermont at 5 :2o A. M. and a freight train carrying passengers at 7:5o A. M. The latter is generally used by the children who depend on the trains. Returning in the evening, the freight train passes through Vermont around four o’clock and the passenger train at eight o’clock. While this district is not an ideal high school district, and while it is unfortunate that some children must suffer inconvenience to get a high school education, this is the best facility now provided for the territory and to destroy it is to render the school system less thorough and efficient. For these reasons, and the further reasons given in my dissenting opinion filed in People v. Simpson, 308 Ill. 418, I most respectfully dissent. Dunn and Duncan, JJ., also dissenting.